Name: Commission Regulation (EEC) No 1802/77 of 4 August 1977 amending for the second time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198 / 12 Official Journal of the European Communities 5 . 8 . 77 COMMISSION REGULATION (EEC) No 1802/77 of 4 August 1977 amending for the second time Regulation (EEC) No 1608/76 laying down detailed rules for the description and presentation of wines and grape musts Whereas the laws of certain Member States cannot be brought into line with the Community provisions governing geographical ascriptions within the time limit laid down in Article 21 ( 1 ) of Regulation (EEC) No 1608/76 ; whereas trade circles need time to become familiar with the new provisions adopted by the Member States to comply with Community rules ; whereas Member States should therefore be allowed until 31 August 1977 to derogate from Article 13 (4a) of Regulation (EEC) No 2133/74 ; Whereas South Africa has requested that it be autho ­ rized to export to the Community wines whose description includes information for which no provi ­ sion has been made in Regulation (EEC) No 1608/76, but which complies with the national provisions of that country and which may be permitted under the rules laid down in Regulation (EEC) No 2133/74 ; whereas Regulation (EEC) No 1608/76 should there ­ fore be supplemented accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ( ! ), as last amended by Regulation (EEC) No 1 679/77 (2), and in particular Article 30 (4) thereof, Having regard to Council Regulation (EEC) No 2133/74 of 8 August 1974 laying down general rules for the description and presentation of wines and grape musts (3 ), as last amended by Regulation (EEC) No 1475/77 (4), and in particular Article 46 (4) thereof, Whereas Commission Regulation (EEC) No 1608/76 of 4 June 1976 laying down detailed rules for the description and presentation of wines and grape musts (5 ), as amended by Regulation (EEC) No 1054/77 (6), laid down detailed rules for the descrip ­ tion and presentation of wines and grape musts ; Whereas the Republic of South Africa has requested that it be authorized to export to the Community wines bearing the name of a geographical unit, the name of a vine variety or the indication of a harvest year, taking into account any derogations which may be decided on in respect of the description of imported wines under Articles 31 (3), 32 (2) and 33 (2) of Regulation (EEC) No 2133/74 ; whereas to prevent discrimination between imported wines and Commu ­ nity wines as regards their description , Regulation (EEC) No 1608/76 should be amended accordingly ; Whereas, given the time required for the procedure for approving the labels of table wines and quality wines psr intended for export to the United States of America, the use of labels bearing certain particulars which do not comply with Regulation (EEC) No 2133/74 or with this Regulation should be permitted for those wines until 31 August 1978 , provided that proof is supplied that those labels have received the prior approval of the American authorities ; HAS ADOPTED THIS REGULATION : Article 1 Article 12 of Regulation (EEC) No 1608/76 is amended as follows : (a) The first indent of paragraph 1 is amended to read as follows :  South Africa, Australia or Israel to bear a geographical ascription contained in Annex II, even if only 85 % of the wine concerned is obtained from grapes harvested in the named production area.' (b) In paragraph 2, below '  Israel ' there is added '  South Africa'. ( ¢) OJ No L 99 , 5 . 5 . 1970 , p. 1 . (2 ) OJ No L 187, 27 . 7 . 1977, p. 15 . (3 ) OJ No L 277, 17 . 8 . 1974, p. 1 . (4) OJ No L 164, 2 . 7 . 1977, p. 1 . (5 ) OJ No L 183 , 8 . 7 . 1976, p. 1 . (6) OJ No L 130 , 25 . 5 . 1977, p. 1 . 5. 8 . 77 Official Journal of the European Communities No L 198/ 13 Article 3 1 . Annex I ( 1 ) to Regulation (EEC) No 1608/76 is amended to read as follows : * 1 . SOUTH AFRICA  "Certified by the Wine and Spirit Board"  "Wine of origin certified by the Wine and Spirit Board"  "Wine of origin superior certified by the Wine and Spirit Board".' 2 . Annex II (I) to Regulation (EEC) No 1608/76 is amended to read as follows : ¢ I. SOUTH AFRICA Wines bearing one of the following names of the wine-growing region or sub-region of origin : 1 . Wine-growing region BreÃ «riviervallei (Brede River Valley) 2 . Wine-growing region Caledon 3 . Wine-growing region Constantia 4. Wine-growing region Durbanville 5 . Wine-growing region Klein Karoo 6. Wine-growing region Olifantsrivier (Olifants River) (c) Paragraph 3 (a) is amended to read as follows : '(a) from South Africa, Australia or Israel to bear an indication of the harvest year, even if only 85 % of the wine concerned is obtained from grapes harvested in the year indicated.' Article 2 Article 21 of Regulation (EEC) No 1608/76 is amended as follows : 1 . The following is added to paragraph 1 : 'Until 31 August 1978 , labels which do not comply with Regulation (EEC) No 2133/74 or with this Regulation may be used for table wines and quality wines psr intended for export to the United States of America provided that proof is supplied that those labels have received the approval of the American authorities.' 2 . A paragraph lb as follows is added : ' lb. By way of derogation from Article 13 (4a) of Regulation (EEC) No 2133/74, until 31 August 1978 , a Member State may, where any information comprising all or part of the name of a specified region within the meaning of Article 2 of Regula ­ tion (EEC) No 817/70 is supplied in respect of a quality wine psr corresponding to a specified region other than that referred to above permit, no code to be used for such information even where that Member State has not taken any other measure to prevent confusion over the geographical origin of wine .' 3 . Paragraph 2 is amended to read as follows : '2. Wines and grape musts whose description and presentation do not comply with Regulation (EEC) No 2133/74 or this Regulation may be held for sale and put into circulation until stocks are exhausted, provided that holdings exceeding 10 hectolitres which have not been put into circula ­ tion by 31 December 1977 are declared to the authorities appointed by the Member State concerned.' 4. Paragraph 2a is amended to read as follows : '2a . Until 31 August 1978 , wines and grape musts may be put into containers of a volume of 60 litres or less and with labels bearing information supplied in accordance with the versions of Regula ­ tion (EEC) No 2133/74 and this Regulation which were applicable on 1 April 1977. Wines and grape musts whose description and pres ­ entation is in accordance with the versions of Regu ­ lation (EEC) No 2133/74 and this Regulation appli ­ cable on 1 April 1977 may be held for sale or put into circulation until stocks are exhausted .' 7 . Wine-growing region Paarl sub-region Franschhoek 8 . Wine-growing region Piketberg (Piquetberg) 9 . Wine-growing region Robertson : sub-regions :  Mc Gregor  Vinkrivier  Goree  Riverside  Eilandia 10 . Wine-growing region Stellenbosch 1 1 . Wine-growing region Swartland sub-region Riebeek Berg 12. Wine-growing region Swellendam 13 . Wine-growing region Tulbagh 14. Wine-growing region Worcester : sub-regions :  Goudini  Nuy  Slanghoek' No L 198/ 14 Official Journal of the European Communities 5. 8 . 77 3 . Annex IV (I) to Regulation (EEC) No 1608/76 is amended to read as follows : ' List of varieties accepted in the Community Accepted synonyms I. SOUTH AFRICA Bukettraube Cabernet franc Cabernet Sauvignon Chardonnay Chenel Chenin blanc Cinsaut Clairette blanche Colombard Gamay GewÃ ¼rztraminer Red Grenache Heroldrebe Kerner Merlot Muller-Thurgau Muscadel (red and white) Muscat d' Alexandrie Palomino Pinotage Pinot noir Riesling Semillon Shiraz Sauvignon blanc SouzÃ ¢o Sylvaner Teinturier male Tinta Barocca Ugni blanc Verdot WeiÃ er Riesling Zinfandel Steen Rooi Grenache Muskadel (Rooi en Wit) White (Wit) Hanepoot, Red (Rooi) Hanepoot Greengrape (Groendruif) Pontac (Pontak) Trebbiano' Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1977 . For the Commission Finn GUNDELACH Vice-President